Citation Nr: 1739071	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-04 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, to include lumbosacral strain with a herniated nucleus pulposus and osteoarthritis with impingement of the bilateral L5 and S1 spinal nerves.

2.  Entitlement to service connection for a lumbar spine disability, to include lumbosacral strain with a herniated nucleus pulposus and osteoarthritis with impingement of the bilateral L5 and S1 spinal nerves.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1989 to May 1992.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a February 2016 videoconference hearing before the undersigned.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  In an August 2009 rating decision, claim of entitlement to service connection for a lumbar spine disability was denied; the Veteran was notified of this action and his appellate rights, but did not perfect a timely appeal or submit new and material evidence within a year.   

2.  The evidence received since the August 2009 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a lumbar spine disability. 

3.  The Veteran's lumbar spine disability, to include lumbosacral strain with a herniated nucleus pulposus and osteoarthritis with impingement of the bilateral L5 and S1 spinal nerves, results from disease or injury incurred in active service. 



CONCLUSIONS OF LAW

1.  The August 2009 rating decision, denying entitlement to service connection for a lumbar spine disability is final; new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.3156, 20.1103 (2016).

2.  The criteria for service connection for a lumbar spine disability, to include lumbosacral strain with a herniated nucleus pulposus and osteoarthritis with impingement of the bilateral L5 and S1 spinal nerves, are satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

New and Material Evidence

In an August 2009 rating decision, entitlement to service connection for a lumbar spine disability was denied because the evidence of record did not establish a link between the Veteran's lumbar spine disability and active duty service.  The Veteran did not appeal by filing a notice of disagreement, and new and material evidence was not received within one year of the August 2009 rating decision.  Therefore, the August 2009 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally reajudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 271 (1999).  

Since the August 2009 rating decision, the Veteran has submitted a March 2011 buddy statement which asserts a new in-service injury and events and a June 2013 private medical opinion which links the Veteran's military service and lumbar spine disability.  The physician opined that vertical deceleration of the truck the Veteran was in for prolonged periods of time over rough roads caused his lumbar spine disability.  These two pieces of evidence relate to a crucial element that was missing for the claim of entitlement to service connection for a lumbar spine disability - the existence of a nexus between the current disability and service.  Hence, the Board finds that the evidence has been obtained since the prior denial which relates to an unestablished element necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  

The additional evidence is therefore new and material and the claim of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Lumbar Spine Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service injury or disease and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The record shows that the Veteran has a current lumbar spine disability.  A June 2013 private medical record shows that he has been diagnosed with lumbosacral strain, herniated nucleus pulposus, and osteophyte formation with impingement of the bilateral L5 and S1 spinal nerves.  

There is evidence indicating that the Veteran incurred an in-service injury to his lumbar spine area.  Service treatment records show that in June 1990 the appellant was treated for ongoing low back pain.  According to the March 2011 statement from the Veteran's fellow serviceman and the Veteran's February 2016 testimony, the Veteran drove or rode a truck through rough terrain from fifteen to nineteen hours a day.  They both related that while they were deployed to Saudi Arabia in January 1991, the Veteran's back pain was so severe that he could barely move and had to be helped out of the truck onto the ground during combat.  

The Board finds the Veteran and his fellow serviceman competent to report their experiences in service as they relate to matters within their first-hand experience.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Further, these lay statements are corroborated by military personnel records showing that the Veteran served in Saudi Arabia from January 1991 to May 1991.  

There is medical evidence linking the Veteran's current disability to service.  A June 2013 private medical opinion from Dr. J.W.E. discussed the Veteran's military experience, including driving and riding in trucks for eighteen hours over rough terrain, and medical history, including the onset of symptoms during and after service.  Dr. J.W.E. opined that the vertical deceleration in the truck caused multiple strains of the interspinous ligaments, intervertebral discs, lumbar muscles, and sacroiliac muscles, which in turn caused his lumbar spine disability.  The Board finds that the June 2013 medical opinion is consistent with the medical evidence of record and is supported by sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448 - 49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470 - 71 (1993).

The Board acknowledges that the October 2011 VA examination came to a differing opinion regarding the etiology of the Veteran's lumbar spine disability.  The weight of this opinion, however, is outweighed by the June 2013 opinion because it did not address the March 2011 lay statement.

The Board therefore finds that the preponderance of the evidence establishes that the Veteran's current diagnosis of lumbosacral strain with herniated nucleus pulposus and osteoarthritis with impingement of the bilateral L5 and S1 spinal nerves is due to his active duty service.  Hence, service connection for a lumbar spine disability is granted.  


ORDERS

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disability, to include lumbosacral strain with herniated nucleus pulposus and osteoarthritis with impingement of the bilateral L5 and S1 spinal nerves, is reopened.

Entitlement to service connection for a lumbar spine disability, of lumbosacral strain with herniated nucleus pulposus and osteoarthritis with impingement of the bilateral L5 and S1 spinal nerves, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


